Title: John L. Thomas to Thomas Jefferson, 1 March 1813
From: Thomas, John L.
To: Jefferson, Thomas


          Sir Richmond March 1st 1813 
          I receved yours of the 23d Ulto. enclosing a Deed for my attestation, to day I waited upon the Court and handed the Deed to the Clerk—he says that a Certificate from the Clerk of Albemarle should accompany the Deed, before It can be recieved—If you will Send the Certificate required—It will give me pleasure to serve you—
          Your humble ServtJ. L. Thomas
        